LATTIMORE, Judge.
Conviction for murder; punishment, twelve years in the penitentiary.
This record is here without any bills of exception. We have examined the statement of facts and believe same to be ample to support the judgment. There is no conflict of evidence as to the fact that appellant cut and killed the deceased. The two men were close relatives, and with apparently no cause for the killing except the fact that appellant was drunk. He did *297not deny the killing himself, but simply said he was drunk and could not remember it. Drunkenness is no excuse for crime.
The judgment will be affirmed.

Affirmed.